DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 05/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Status of Claims
Claims 1-21 were previously pending and subject to a final Office Action mailed 02/14/2022. Claims 1, 8, and 15 were amended. Claims 1-21 are currently pending and are allowed as indicated below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	Response to Arguments
35 USC § 112
	Applicant’s arguments on page 13-14 of Applicant’s Remarks with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive. Additionally, Applicant has amended Claims 1, 8, and 15 by removing “the sending party” and Examiner agrees that the limitation “lacking information identifying the recipient” complies with the written description requirement. Accordingly, the 35 U.S.C. 112(a) rejections of Claims 1-21 have been rendered moot and thus, have been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all of the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner noting the following limitation as not taught by prior art: “a conventional delivery item data comprising sender identification data for the tangible delivery item, and recipient identification data for the tangible delivery item; and supporting digital data (SDD) distinct from the conventional delivery item data and lacking information identifying the recipient… generating an image of a transmittal indicia for an exterior of the tangible delivery item, the transmittal indicia including data comprising: at least a portion of the conventional delivery item data; and one or more of the access information and at least a portion of the item information; receiving a scanned image of the transmittal indicia, the scanned image being obtained from an optical scan of the tangible delivery item; decoding the scanned image to obtain the conventional delivery data and the one or more of the access information and the at least a portion of the item information; sending to a processing device of the recipient a digital message comprising: a notification of the transport of the tangible delivery item to the recipient, and one or more of the access information and the at least a portion of the item information”.
The following are the closest prior art:
Cameron (US2016/0034975) teaches generating a computer readable code which includes a coupon or advertisement, then printing the code onto a physical medium. However, the reference does not teach the limitation Examiner emphasized above. 
Janakiraman et al. (US 2015/0129654) teaches sending electronic content to a recipient that corresponds to the physical postal mail. However, the reference does not teach the limitation Examiner emphasized above.
Nair (US 2017/0195268) teaches converting physical mail into email. However, the reference does not teach the limitation Examiner emphasized above.
Broselow (US2018/0075154) teaches creating a barcode that may be scanned to access information stored at a URL. However, the reference does not teach the limitation Examiner emphasized above.
Nagelberg et al. (US9855785) teaches a seal on a tangible document which is encoded with a portion of the information in the document. However, the reference does not teach the limitation Examiner emphasized above.
Briggman et al. (US2015/0324743) teaches a hybrid digital mailbox where a mail barcode is affixed to mail pieces and digital content such as a coupon related to the mail piece may be delivered along with the physical mail piece. However, the reference does not teach the limitation Examiner emphasized above.
Hoar (US20030061176) teaches an add-on email service where an electronic notification is sent to a recipient as the tangible mailed item travels through a mail stream. However, the reference does not teach the limitation Examiner emphasized above.
WO2012051125 teaches labels affixed to a package which may be scanned to access a coupon , URL, or other promotional marketing product. However, the reference does not teach the limitation Examiner emphasized above.
Virupaksh (published July 2017 http://www.ijim.in/wp-content/uploads/2017/08/Vol-2-Issue-III-124-129-paper-19-Virupaksh-Mahant-Patil-QR-Code-as-a-Delivery-Tool-for-Marketing-Library-Products-and-its-Services-A-Case-Study-of-TCS-IRCs-1.pdf ) teaches QR codes may be embedded onto mail, boxes, posters, etc. and they may be embedded with address data, a prompt, open web page, make a payment, etc. However, the reference does not teach the limitation Examiner emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628